Exhibit 10.3

SEACHANGE INTERNATIONAL, INC.

Incentive Stock Option Agreement

SeaChange International, Inc., a Delaware corporation (the “Company”), hereby
grants as <DATE> to <NAME> (the “Employee”), an option to purchase a maximum of
<number> shares (the “Option Shares”) of its Common Stock, $.01 par value
(“Common Stock”), at the price of $ per share, on the following terms and
conditions:

1. Grant Under the 2005 Equity Compensation and Incentive Plan. This option is
granted pursuant to and is governed by the Company’s 2005 Equity Compensation
and Incentive Plan (the “Plan”) and, unless the context otherwise requires,
terms used herein shall have the same meaning as in the Plan. Determinations
made in connection with this option pursuant to the Plan shall be governed by
the Plan as it exists on this date.

2. Grant as Incentive Stock Option; Other Options. This option is intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”). This option is in addition to any other
options heretofore or hereafter granted to the Employee by the Company or any
Subsidiary (as defined in the Plan), but a duplicate original of this instrument
shall not effect the grant of another option.

3. Vesting of Option if Employment Continues. For the purpose of determining the
vesting of the option granted hereunder, the vesting date will be <date> (the
“Vesting Date”) and the option will vest over three years. If the Employee has
continued to be employed by the Company or any Subsidiary on the following
dates, the Employee may exercise this option for the number of shares of Common
Stock set opposite the applicable date:

 

Less than one year from the Vesting Date        -            No Shares One year
from the Vesting Date        -            33.33%

Each subsequent quarter following

one year from the Vesting Date

       -           

an additional 8.34% of the total

number of shares granted

Notwithstanding the foregoing, in accordance with and subject to the provisions
of the Plan, the Compensation and Option Committee (the “Committee”) may, in its
discretion, accelerate the date that any installment of this option becomes
exercisable. The foregoing rights are cumulative and, while the Employee
continues to be employed by the Company or any Subsidiary, this option may be
exercised on or before the date which is 7 years from the date this option is
granted. All of the foregoing rights are subject to Sections 4 and 5, as
appropriate, if the Employee ceases to be employed by the Company or any
Subsidiary.



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) Termination Other Than for Cause. If the Employee ceases to be employed by
the Company or any Subsidiary, other than by reason of death or disability as
defined in Section 5 or termination for Cause as defined in Section 4(c), no
further installments of this option shall become exercisable, and this option
shall terminate (and may no longer be exercised) after the passage of three
months from the Employee’s last day of employment, but in no event later than
the scheduled expiration date. In such a case, the Employee’s only rights
hereunder shall be those which are properly exercised before the termination of
this option.

(b) Termination for Cause. If the employment of the Employee is terminated for
Cause (as defined in Section 4(c)), this option shall terminate upon the
Employee’s receipt of written notice of such termination and shall thereafter
not be exercisable to any extent whatsoever.

(c) Definition of Cause. “Cause” shall mean conduct involving one or more of the
following: (i) the substantial and continuing failure of the Employee, after
notice thereof, to render services to the Company or Subsidiary in accordance
with the terms or requirements of his or her employment; (ii) disloyalty, gross
negligence, willful misconduct, dishonesty or breach of fiduciary duty to the
Company or Subsidiary; (iii) the commission of an act of embezzlement or fraud;
(iv) deliberate disregard of the rules or policies of the Company or Subsidiary
which results in direct or indirect loss, damage or injury to the Company or
Subsidiary; (v) the unauthorized disclosure of any trade secret or confidential
information of the Company or Subsidiary; or (vi) the commission of an act which
constitutes unfair competition with the Company or Subsidiary or which induces
any customer or supplier to breach a contract with the Company or Subsidiary.

5. Death; Disability.

(a) Death. If the Employee dies while in the employ of the Company or any
Subsidiary, this option may be exercised, to the extent otherwise exercisable on
the date of his or her death, by the Employee’s estate, personal representative
or beneficiary to whom this option has been assigned pursuant to Section 10, at
any time within 180 days after the date of death, but not later than the
scheduled expiration date.

(b) Disability. If the Employee ceases to be employed by the Company or any
Subsidiary by reason of his or her disability (as defined in the Plan), this
option may be exercised, to the extent otherwise exercisable on the date of the
termination of his or her employment, at any time within 180 days after such
termination, but not later than the scheduled expiration date.

(c) Effect of Termination. At the expiration of the 180-day period provided in
paragraph (a) or (b) of this Section 5 or the scheduled expiration date,
whichever is the earlier, this option shall terminate (and shall no longer be
exercisable) and the only rights hereunder shall be those as to which the option
was properly exercised before such termination.



--------------------------------------------------------------------------------

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share unless such exercise is with respect to the
final installment of stock subject to this option and cash in lieu of a
fractional share must be paid, in accordance with Paragraph 3(d) of the Plan, to
permit the Employee to exercise completely such final installment. Any
fractional share with respect to which an installment of this option cannot be
exercised because of the limitation contained in the preceding sentence shall
remain subject to this option and shall be available for later purchase by the
Employee in accordance with the terms hereof.

7. Payment of Price.

(a) Manner of Payment. The option price shall be paid in the following manner:

 

  (i) by either cash, check or fund transfer from the Employee’s account
maintained with a Company-designated third party commercial provider (the “Third
Party Commercial Provider”);

 

  (ii) subject to paragraph 7(b) below, by delivery of shares of the Company’s
Common Stock having a fair market value (as determined by the Committee) equal
as of the date of exercise to the option price;

 

  (iii) by delivery of an assignment satisfactory in form and substance to the
Company of a sufficient amount of the proceeds from the sale of the Option
Shares and an instruction to the broker or selling agent to pay that amount to
the Company; or

 

  (iv) by any combination of the foregoing.

(b) Limitations on Payment by Delivery of Common Stock. If the Employee delivers
Common Stock held by the Employee (“Old Stock”) to the Company in full or
partial payment of the option price, and the Old Stock so delivered is subject
to restrictions or limitations imposed by agreement between the Employee and the
Company, an equivalent number of Option Shares shall be subject to all
restrictions and limitations applicable to the Old Stock to the extent that the
Employee paid for the Option Shares by delivery of Old Stock, in addition to any
restrictions or limitations imposed by this Agreement. Notwithstanding the
foregoing, the Employee may not pay any part of the exercise price hereof by
transferring Common Stock to the Company unless such Common Stock has been owned
by the Employee free of any substantial risk of forfeiture for at least
six months.

8. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, this option may be exercised (i) by written notice to the Company at
its principal executive office, (ii) by written notice to such transfer agent as
the Company shall designate or



--------------------------------------------------------------------------------

(iii) by notification of the Third Party Commercial Provider in accordance with
the procedures approved by the Company and of which the Employee shall have
ongoing access by means of accessing the Employee’s account maintained with the
Third Party Commercial Provider. Such notice shall state the election to
exercise this option and the number of Option Shares for which it is being
exercised and shall be signed (either in writing or by electronic transmission)
by the person or persons so exercising this option. Such notice shall be
accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received. Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Employee
and if the Employee shall so request in the notice exercising this option, such
certificate or certificates shall be registered in the name of the Employee and
another person jointly, with right of survivorship). In the event this option
shall be exercised, pursuant to Section 5 hereof, by any person or persons other
than the Employee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this option.

9. Option Not Transferable. This option is not transferable or assignable except
by will or by the laws of descent and distribution. During the Employee’s
lifetime only the Employee can exercise this option.

10. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Employee to exercise it.

11. No Obligation to Continue Employment. Neither the Plan, this Agreement, nor
the grant of this option imposes any obligation on the Company or any Subsidiary
to continue the Employee in employment.

12. No Rights as Stockholder until Exercise. The Employee shall have no rights
as a stockholder with respect to the Option Shares until such time as the
Employee has exercised this option in accordance with Section 8. Except as is
expressly provided in the Plan with respect to certain changes in the
capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to such date of exercise.

13. Capital Changes and Business Successions. The Plan contains provisions
covering the treatment of options in a number of contingencies such as stock
splits and mergers. Provisions in the Plan for adjustment with respect to stock
subject to options and the related provisions with respect to successors to the
business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.

14. Early Disposition. The Employee agrees to notify the Company in writing
immediately after the Employee transfers any Option Shares, if such transfer
occurs on or before the later of (a) the date two years after the date of this
Agreement or (b) the date one year after the date the Employee acquired such
Option Shares. The Employee also agrees to provide the Company with any
information concerning any such transfer required by the Company for tax
purposes.



--------------------------------------------------------------------------------

15. Withholding Taxes. If the Company or any Subsidiary in its discretion
determines that it is obligated to withhold any tax in connection with the
exercise of this option, or in connection with the transfer of, or the lapse of
restrictions on, any Common Stock or other property acquired pursuant to this
option, the Employee hereby agrees that the Company or any Subsidiary may
withhold from the Employee’s wages or other remuneration the appropriate amount
of tax. At the discretion of the Company or Subsidiary, the amount required to
be withheld may be withheld in cash from such wages or other remuneration or in
kind from the Common Stock or other property otherwise deliverable to the
Employee on exercise of this option. The Employee further agrees that, if the
Company or any Subsidiary does not withhold an amount from the Employee’s wages
or other remuneration sufficient to satisfy the withholding obligation of the
Company or Subsidiary, the Employee will make reimbursement on demand, in cash,
for the amount underwithheld.

16. Arbitration. Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this Agreement or its
termination shall be settled by arbitration in the Commonwealth of
Massachusetts, pursuant to the rules then obtaining of the American Arbitration
Association. Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

17. Provision of Documentation to Employee. By signing this Agreement (either in
writing or by electronic transmission) the Employee acknowledges receipt of a
copy of this Agreement and a copy of the Plan.

18. Miscellaneous.

(a) Notices. Except as explicitly provided for herein or in the Plan, all
notices hereunder shall be in writing and shall be deemed given when sent by
certified or registered mail, postage prepaid, return receipt requested, to the
address set forth below. The addresses for such notices may be changed from time
to time by written notice given in the manner provided for herein.

(b) Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties, either in writing or by electronic transmission.

(c) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 9 hereof.



--------------------------------------------------------------------------------

(e) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the principles of the conflicts of laws thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have caused this instrument to
be executed as of the date first above written.

 

EMPLOYEE   SEACHANGE INTERNATIONAL, INC.

 

      By:  

 

Signature of Employee         Signature

 

       

 

        Street Address        

 

        City                                 State
                                Zip Code